DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the After Final Action on 06/06/2022.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a controller that, in a case where an open-circuit or short-circuit failure occurs in the second capacitor, limits an output voltage instruction value that is a target voltage to be output, and performs pulse width modulation (PWM) control such that the first switch and the second switch enter the same state and the third switch and the fourth switch enter the same state, according to a result of comparison between a first detection voltage that is a measured output voltage and the limited output voltage instruction value, wherein the output voltage is a voltage between the first electrode and the second electrode of the first capacitor, or a voltage between a second terminal of the inductor and a connection node of the first capacitor and the fourth switch, wherein the controller comprises: a voltage controller configured to generate a current instruction value for a current flowing through the inductor according to a difference between the first detection voltage and the output voltage instruction value; a current controller configured to generate a first control voltage instruction value according to a difference between the current instruction value and a detection current of the inductor; and DB1/ 130705638.12Application No. 17/037,236a flying capacitor voltage controller configured to generate a second control voltage instruction value according to a difference between a second detection voltage and a second voltage instruction value and an inverse value of the detection current, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839